Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the suppressing gas component" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this action, it is assumed that “a gas component” in line 5 of claim 1 reads ‘a suppression gas component’.
Claims 2-15 are rejected by virtue of their dependencies.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1, 4, 6-17, 28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehm et al (DE 10 2014 114572, portions of English equivalent 2017/0212433 are being cited for convenience)
Claims 1, 6, 12, 14, 15, 16:   Ehm et al disclose (Fig. 1) an optical apparatus comprising: a housing (4a) closing off a residual gas atmosphere (see [0050], which discloses pressure in the chamber); a structural element (mirror 13/14) which is arranged in the residual gas atmosphere and which is formed at least partly from an element material (Si) which is subjected to a chemical reduction process and/or an etching process with a plasma component (hydrogen ions) present in the residual gas atmosphere [0056]; a feed unit (25a in Fig. 1C) arranged to feed a gas component (oxygen, see [0054]) that at least partly suppresses the reduction process and/or the etching process into the residual gas atmosphere; and a sensor unit (gas sensor/mass spectrometer, [0069]) arranged in the residual gas atmosphere and comprising a sensor material section composed of a sensor material (a gas sensor is a tangible object, and therefore comprises a material section composed of a material), wherein the sensor material section has a measurable sensor section property (that enables the 
Claim 13:   [0055] discloses that the element material is silicon.
Claims 4 and 17:   The closed-loop control of oxygen partial pressure taught in [0069] necessitates a control unit configured to control the feed unit.
Claim 7:   Ehm et al disclose that feeding the suppressing gas component comprises determining that the detected suppression extent lies within a predefined range during operation of the optical apparatus ([0069] discloses that the oxygen partial pressure p.sub.O2 at a respective surface can be controlled by closed-loop control on the basis of the measured sensor data, such that said oxygen partial pressure remains within the desired process window).
Claim 8:   [0056 and 0057] teach that when the oxygen partial pressure is high enough, an etching process of the element material on account of the reduction process is reduced.
Claim 9:   Ehm et al disclose that the optical apparatus comprises at least one optical element (13/14) having a mirror surface, wherein the suppressing gas 2, MAX”.
Claim 11:   Ehm et al disclose (Fig. 1A) that the optical apparatus is a mask inspection apparatus (insofar as the mask pattern is created on the substrate, the pattern being inspected by metrology. See also [0003], which teaches inspection) which comprises an illumination device (2) for generating UV light, a reticle device (a stage is necessitated) for a photomask (11) with lithographic information, and a projection device (4) for imaging and for inspecting the lithographic information, and wherein the sensor unit is arranged in the projection device ([0062] teaches the sensor being protected by window 29, which is in the projection system).
Claim 28:   [0050] teaches that the residual gas atmosphere has a pressure of 10-3 mbar and 1 mbar (which is within the range 10-4 and 5 mbar).
Claims 10 and 30:   [0048] discloses a projection device configured to image lithographic information with extreme ultraviolet (EUV) radiation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Ehm et al (DE 10 2014 114572, portions of English equivalent 2017/0212433 are being cited for convenience).
Claim 29:    Ehm et al teach the optical apparatus of claim 16, but do not appear to disclose the claimed range of the partial pressure of the suppressing gas component. However, Ehm et al do disclose that a desirable partial pressure of the suppressing gas component is between 10-10 and 10-7 mbar, which shows that the partial pressure of the suppressing gas was known to be a result-effective parameter. Moreover, Applicant has not disclosed a criticality to the claimed range; therefore, finding an optimal working range of the partial pressure would have been a matter of routine experimentation to a skilled artisan before the effective filing date of the instant application.
Claims 2, 3, 5, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ehm et al (DE 10 2014 114572, portions of English equivalent 2017/0212433 are being cited for convenience) in view of Post (US 5,397,541).
Claims 2, 3, 5, 21, 23 and 24:   Ehm et al disclose an optical apparatus according to claim 16, but do not appear to teach that the sensor unit comprises a variable-resistance thin layer fabricated from the sensor material and arranged on a substrate as the sensor material section and a measuring unit for measuring an electrical resistance of the thin layer as the sensor section property, wherein the sensor material is configured to be oxidized by the suppressing gas component to form a sensor material oxide. Post teaches (Abstract) using a thin film as a resistance-based oxygen sensor that undergoes reversible oxidation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use 
Claims 2, 3, 5, 22 and 25:   Ehm et al disclose an optical apparatus according to claim 16, but do not appear to teach that the sensor unit comprises a film fabricated from the sensor material as the sensor material section and a measuring unit for measuring an optical property as the sensor section property. Post teaches (Abstract) using a thin film as an optical transmittivity-based oxygen sensor that undergoes reversible oxidation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the thin-film oxygen sensor taught by Post, since the oxidation of the sensor material is taught to be reversible, allowing for real-time monitoring of oxidation via the suppressing gas and reduction by the H ions in the plasma. The reversible oxidation of the sensor material renders the detection of a ratio of plasma component and suppressing gas (as claimed in claim 5), since the amount of oxidation would be a measure of this ratio.
Allowable Subject Matter
Claims 18-20, 26 and 27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 18:   The prior art teaches an optical apparatus according to claim 16, as outlined above, but does not anticipate or render obvious, alone or in combination that the sensor unit comprises a variable-resistance nanowire fabricated from the element material as the sensor material as the sensor material section and a measuring unit arranged to measure an electrical resistance of the nanowire as the sensor section property, wherein the sensor material is configured to be reduced under the influence of the plasma component, in the combination required by the claim.
Claim 19:   The prior art teaches an optical apparatus according to claim 16, as outlined above, but does not anticipate or render obvious, alone or in combination that the sensor unit comprises a variable-resistance nanowire fabricated from the sensor material as the sensor material section and a measuring unit for measuring an electrical resistance of the nanowire as the sensor section property, wherein the sensor material is configured to be oxidized by the suppressing gas component to form a sensor material oxide, in the combination required by the claim.
Claim 26:   The prior art teaches an optical apparatus according to claim 16, as outlined above, but does not anticipate or render obvious, alone or in combination that the sensor unit comprises a quartz crystal microbalance for measuring a sensor material removal from or supplementation to the sensor section under the influence of the suppressing gas component and/or the plasma component on the sensor material, in the combination required by the claim..
Claims 20 and 27 are allowable by virtue of their dependence.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789.  The examiner can normally be reached on 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.